DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cubic packages” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note that none of the figures show a cubic shape package since a cubic shape requires all faces to be square and the figures only show one face of the package.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “consumer good attribute” is unclear because there is no defined technical definition of the term and furthermore, the term encompasses an infinite amount of possibilities for a consumer good, thus rendering the scope of the claims unclear.  Furthermore, it is unclear how the perimeter of the window can define an indicia indicative of the first consumer good attribute when there is no specified definition for the attribute.  For example, in the elected embodiment, the window perimeter forms a graphic indicia in the shape of a heart; however, it is unclear how that is indicative of the consumer good attribute when the disclosure states that the heart conveys to the consumer a sentiment of comfort.  It is unclear how comfort is consistent with the physical properties or attributes of the packaged goods since comfort level varies with individual users and is not an attribute or physical property of the packaged goods.  Similarly, regarding claim 11, it is unclear what a dominant physical property is with respect to the elected embodiment.  In particular, it is unclear how the shape of a heart can be indicative of a physical property of a product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0220860 to Bacon et al. (Bacon) in view of US Patent No. 9,242,775 to Knobloch et al. (Knobloch).
Regarding claim 1, Bacon discloses a bundle of packaged goods (Fig 6) comprising a first and second package (50) each having a front face (Fig 6), each package comprising at least one consumer good (10) having a first attribute (absorbency level), first and second packages at least partially overwrapped with a film (100), the film having an unprinted central area where a portion of the unprinted central area defines a window (140) disposed thereon, the window having a perimeter defining a first indicia (an arc shape curve) indicative of the first attribute (€0054).  In particular, a nice arc shaped curve as disclosed by Bacon can be considered by consumers as possessing qualities of comfort and therefore, because the curve conveys to a consumer some of the same qualities as the packaged good, the window is formed in the shape of an arc shaped curve to communicate to a consumer the attribute of the packaged product. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 2, Bacon further discloses consumer good being a tissue product (€0016), consumer attribute being absorbency (€0054).
Regarding claim 4, Bacon further discloses overwrap entirely overwraps first and second packages (Fig 6).
Regarding claim 5, the modified Bacon further discloses the overwrap at least partially covering the front face (Fig 6).
Regarding claim 6, Bacon further discloses window (140) bounded by a pair of printed side edges (244, 248).
Regarding claim 7, Bacon further discloses printed side edge pattern comprising a background pattern and a plurality of spaced apart substantially horizontal elements (top and bottom horizontal borders of 160).
Regarding claim 9, as best understood, Bacon further discloses a second indicia (upper right, Fig 6) and source identifier (‘Kotex’).
Regarding claim 10, as best understood, Bacon further discloses second indicia printed on the overwrap and having same shape as first indicia (circular).
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 12, Bacon further discloses dominant physical property to be absorbency (€0054) different from second tissue product.


3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Knobloch and US 2008/0041755 to Noschang et al (Noschang).
Regarding claim 3, the modified Bacon discloses the bundle of claim 1 except for the overwrap comprising a band.  However, Noschang discloses bundle of packaged goods (Fig 1) and in particular discloses an overwrap (9) being a band.  One of ordinary skill in the art would have found it obvious to substitute the overwrap of Bacon with a band wrap as suggested by Noschang in order to facilitate wrapping of the packaged goods since Bacon discloses that the overwrap can be any type of suitable shape and packaging (€0040) and it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Knobloch and Applicant Admitted Prior Art (AAPA).
Regarding claim 13, the modified Bacon discloses the array of claim 11 and further discloses the first and second tissue products having different aspects such as absorbencies, size and types (€0050) but does not teach the specific range of tensile differences as recited.  However, since applicant does not challenge the official notice, prior art teaches that tensile was a known aspect of tissue products and furthermore, one of ordinary skill in the art would have found it obvious to optimize the tensile of each tissue product to the range as recited in order to achieve maximum durability since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 14, the modified Bacon discloses the array of claim 11 and further discloses the first and second tissue products having different aspects such as absorbencies, size .

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant’s arguments that the drawings show a cubic package is not persuasive because, as applicant points out, the ordinary meaning of cubic is being in the form of a cube and a cube as defined by the Meriam Webster dictionary is a solid of six equal square sides.  Applicant has failed to show the other sides in the drawings and thus a cubic package is not shown in the drawings.  Applicant arguments to the rejection under 35 USC 112, second paragraph is unclear because applicant does not specifically define the term “consumer good attribute” in the disclosure and when read in light of the specification, it is still unclear what a consumer good attribute is defined as because applicant states that it can be a physical property of the package product but it is unclear how a graphical indicia such as a heart can convey to a consumer the physical attributes of a product.  The disclosure states that the heart conveys a sentiment of comfort to the consumer; however, this sentiment is unrelated to the product properties because the shape of a heart does not automatically equate to softness, strength and sheet caliper.  Applicant further argues that Bacon fails to teach the claimed window shape.  This is not persuasive because the shape of the Bacon window has curves which can be considered by consumers as possessing qualities of comfort and can thus be used to communicate to a consumer attributes of the packaged products in the same manner as the heart shape of applicant’s invention having curves which can be used to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735